                                                                                                    FILED




                  UNITED STATES DISTRICT COURT                                                 11:53 am, 9/28/20

                  FOR THE DISTRICT OF WYOMING                                            U.S. Magistrate Judge



UNITED STATES OF AMERICA
                                     Plaintiff(s)
vs                                                  Case Number: 2:20-cr-00165-ABJ
RACHAEL MYLA STAGNER
aka
Racquel Myla Stagner
                                  Defendant(s)


                         DISCOVERY AND SCHEDULING ORDER


         The Court has arraigned the defendant(s) in this criminal action. Trial is scheduled to

commence on November 30, 2020. To streamline the discovery process and motions practice,

the Court deems the following discovery is authorized and the following deadlines are set. IT

IS HEREBY ORDERED as follows:



                                     DISCOVERY ORDER
         1.       DEFENDANT IS DEEMED TO HAVE REQUESTED DISCOVERY

UNLESS A WAIVER IS FILED: Unless the defendant files a signed waiver of discovery

within seven (7) days of the entry of this Order, the Court will deem the defendant to have
requested discovery and be subject to reciprocal discovery obligations of Fed. R. Crim. P. 16.

         2.       DISCLOSURE OF EVIDENCE BY THE GOVERNMENT: Unless the

defendant has filed a waiver of discovery, the government shall provide to defendant's counsel,

no later than fourteen (14) days after entry of this Order, all the information to which the

defendant is entitled pursuant to Fed. R. Crim. P. 16, namely:

                  (A)   Defendant's Statements: The government shall disclose and make

         available for inspection, copying or photographing: any relevant written or recorded

         statements made by the defendant, or copies thereof, within the possession, custody, or

WY63
Rev. 08/31/2018
       control of the government, the existence of which is known or by the exercise of due

       diligence may become known to the attorney for the government; that portion of any

       written record containing the substance of any relevant oral statement made by the

       defendant whether before or after arrest in response to interrogation by any person then

       known to the defendant to be a government agent; and recorded testimony of the

       defendant before a grand jury which relates to the offense charged. The government

       shall also disclose to the defendant the substance of any other relevant oral statement

       made by the defendant whether before or after arrest in response to interrogation by any

       person then known by the defendant to be a government agent if the government intends

       to use that statement at trial.

                (B)     Defendant's Prior Record: The government shall furnish to the

       defendant such copy of the defendant's prior criminal record, if any, as is within the

       possession, custody, or control of the government, the existence of which is known or by

       the exercise of due diligence may become known to the attorney for the government.

                (C)     Documents and Tangible Objects: The government shall permit the

       defendant to inspect and copy or photograph books, papers, documents, photographs,

       tangible objects, buildings or places, or copies or portions thereof, which are within the

       possession, custody or control of the government, and which are material to the

       preparation of the defendant's defense or are intended for use by the government as

       evidence in chief at the trial, or were obtained from or belong to the defendant.

                (D)     Reports of Examinations and Tests: The government shall permit the

       defendant to inspect and copy or photograph any results or reports of physical or mental

       examinations and scientific tests or experiments which are within the possession,

       custody, or control of the government, the existence of which is known or by the

       exercise of due diligence may become known to the attorney for the government and

       which are material to the preparation of the defense or are intended for use by the

       government as evidence in chief at the trial.

DISCOVERY ORDER
2:20-cr-00165-ABJ                            Page 2 of 9
       3.      RECIPROCAL DISCLOSURE OF EVIDENCE BY THE DEFENDANT: If

the defendant has not filed a waiver of discovery and the government has complied with its

discovery obligations, the defendant shall disclose to the government the following Rule 16

discovery obligations no later than twenty-eight (28) days after the government's disclosure:

                (A)      Documents and Tangible Objects: The defendant shall permit the

       government to inspect and copy or photograph books, papers, documents, photographs,

       tangible objects, or copies or portions thereof, which are within the possession, custody

       or control of the defendant and which the defendant intends to introduce as evidence in

       chief at the trial.

                (B)      Reports of Examinations and Tests: The defendant shall permit the

       government to inspect and copy or photograph any results or reports of physical or

       mental examinations and scientific tests or experiments made in connection with the

       particular case within the possession or control of the defendant, which the defendant

       intends to introduce as evidence in chief at the trial or which were prepared by a witness

       whom the defendant intends to call at the trial when the results or reports relate to that

       witness' testimony.

       4.      EXPERT WITNESS DISCLOSURES: The parties must disclose all expert

witnesses as follows:

                (A)      Government's Expert Witnesses: If the defendant has not filed a

       waiver of discovery, then no later than forty-two (42) days prior to trial the government

       shall disclose to the defendant a written summary of testimony the government intends to

       use under Federal Rules of Evidence 702, 703 or 705 during its case-in-chief at trial.

       This summary must identify the witnesses as well as describe the witnesses' opinions, the

       bases and reasons therefor, and their qualifications.

                (B)          Defendant's Expert Witnesses: If the defendant has not filed a waiver

       of discovery and the government has complied with its obligation to disclose expert

DISCOVERY ORDER
2:20-cr-00165-ABJ                                Page 3 of 9
          witnesses, then no later than twenty-one (21) days prior to trial the defendant shall

          disclose to the government a written summary of testimony the defendant intends to use

          under Federal Rules of Evidence 702, 703, or 705 during its case-in-chief at trial. This

          summary must identify the witnesses as well as describe the witnesses' opinions, the

          bases and reasons therefor, and their qualifications.

          5.     CONTINUING DUTY TO DISCLOSE: The Court recognizes there may be

information subject to discovery or inspection that is not within the possession or control of the

parties until after the initial discovery dates. If prior to or during trial, a party discovers

additional evidence or material that is subject to discovery or inspection under Fed. R. Crim. P.

16 and/or this Order, the party shall promptly disclose its existence to the other party.

          6.     GOVERNMENT'S DISCLOSURE OF BRADY AND GIGLIO

MATERIALS: The government shall promptly disclose to the defendant all material for which

disclosure is mandated by Brady v. Maryland, 373 U.S. 83 (1963). The government shall

disclose to the defendant twenty-one (21) days prior to trial (or as soon as possible if discovered

later) all material for which disclosure is mandated by Giglio v. United States, 405 U.S. 150

(1972).

          7.     VOLUNTARY EARLY DISCLOSURE OF WITNESS STATEMENTS: The

parties may agree to the following disclosures:
                 (A)      Defendant's Early Disclosure of Recorded Witness Statements: In

          connection with Fed. R. Crim. P. 26.2 and Fed. R. Evid. 613, should the defendant plan

          to examine a witness (other than the defendant) at trial with respect to any prior recorded

          statement of that witness, the defendant should make available to the government seven

          (7) days prior to trial the substance of the recorded statement. If the defendant does not

          comply with this early disclosure schedule, however, the government is excused from

          complying with the following Subparagraph (B).

                  (B)      Government's Early Disclosure of Jencks Act Materials: Upon the

          defendant's compliance with Subparagraph (A), the government must make available to

DISCOVERY ORDER
2:20-cr-00165-ABJ                               Page 4 of 9
       the defendant five (5) days prior to trial the material for which disclosure is mandated by

       the Jencks Act, 18 U.S.C. § 3500, Fed. R. Crim. P. 26.2, and Fed. R. Evid. 613. If the

       defendant does not comply with Subparagraph (A), though, the government may wait to

       disclose these materials at trial in compliance with 18 U.S.C. § 3500, Fed. R. Crim. P.

       26.2, and Fed. R. Evid. 613.

       8.      FURTHER DISCOVERY MOTIONS SHALL NOT BE ALLOWED BY

EITHER PARTY EXCEPT AS AUTHORIZED BELOW:

                (A)    The defendant may file with the Court a particularized “Notice of Brady

       Requests” made to the government in order to satisfy any specificity requirements under

       United States v. Agurs, 427 U.S. 97 (1976).

                (B)    If a party contends the opposing party has not provided the material

       required to be produced by law and/or this Order, that party may petition the Court for its

       disclosure only after a specific request for production has been denied by the opposing

       party. Such petitions must be filed no later than fourteen (14) days prior to trial. Any

       responses to such petitions shall be filed no later than seven (7) days after the petition is

       filed. A petition will not be refused as untimely where the opposing party has previously

       declined production on the grounds of present unavailability of the evidence or where the

       applicable law does not require production until after the deadline. However, the Court

       will deny any such petition unless the party seeking production:
                      (i)       Identifies with specificity the evidence required to be disclosed

                              and the authority requiring its production; and

                      (ii)       Identifies the attorney to whom a specific request for disclosure

                              was made, the date such request was made, the date the disclosure
                              was denied, and the proffered reason(s) for denial.

       9.      PRESERVATION OF TAPES, NOTES, AND OTHER MEMORANDA: The

government shall not purposefully destroy any tapes, notes, surveillance logs, reports,

memoranda, or communications generated in connection with this case until it is resolved.

DISCOVERY ORDER
2:20-cr-00165-ABJ                             Page 5 of 9
       10.      DISCOVERY REVIEW BY THE DEFENSE TEAM:

                (A)     For purposes of this Order, the “Defense Team” includes: (1) defense

       counsel, (2) any investigator or paralegal assisting defense counsel in this case, (3) any

       expert retained to assist in the defense of this case, and (4) the defendant when in the

       presence of at least one other Defense Team member.

                (B)     Unless otherwise addressed by the parties, discovery material not

       otherwise governed by a separate protective order shall not be disseminated to any

       person outside of the Defense Team unless: (1) disclosure is necessary for the sole

       purpose of preparing the defense (including sentencing and appeal), and (2) the Defense

       Team maintains custody of the material at all times. If the defendant is in custody,

       however, the defendant may review material not otherwise covered by a separate

       protective order outside the presence of other Defense Team members if the material is

       viewed at the detention facility on a secure hard drive or other secure electronic device

       provided to the detention facility by defense counsel. The hard drive or other secure

       electronic device shall remain in the custody and control of the detention facility, and the

       defendant may view it only in accordance with the detention facility's policies and

       procedures. When viewing the material, the defendant may make notes, but may not

       make copies of the material or otherwise attempt to electronically save, store, or transfer

       the material. It is the obligation of defense counsel, not the government, to place the

       material on a secure hard drive or other appropriate and secure electronic device for the

       defendant to view.

       11.      NON-DISCOVERY MATERIAL: Unless otherwise addressed by the parties,

any materials obtained by the defendant outside of the discovery process with the United States

shall not be subject to the restrictions of the preceding paragraph.




DISCOVERY ORDER
2:20-cr-00165-ABJ                             Page 6 of 9
                               PRETRIAL FILING DEADLINES
         12.     DEFENDANT'S MOTIONS TO SUPPRESS, MOTIONS TO DISMISS,

AND MOTIONS FOR BILL OF PARTICULARS: No later than thirty-five (35) days prior to

trial, the defendant shall file any motion to suppress, motion to dismiss, or motion for bill of

particulars, including all motions under Fed. R. Crim. P. 12(b)(3)(A) -(D) and Fed. R. Crim. P.

7(f). As required by Local Criminal Rule 47.1(a), the government shall file its response(s) to

such motion(s) no later than fourteen (14) days after the motion is filed.

         13.     DEFENSE NOTICES UNDER RULES 12.1, 12.2, AND 12.3: The

government is deemed to have requested notice of an alibi defense under Fed. R. Crim. P.

12.1(a)(1). No later than thirty-five (35) days prior to trial, the defendant shall provide written

notice of his or her intent to present an alibi defense under Fed. R. Crim. P. 12.1, an insanity

defense under Fed. R. Crim. P. 12.2, and/or a public-authority defense under Fed. R. Crim. P.

12.3.

         14.     NOTICE OF INTENT TO USE EVIDENCE AT TRIAL PURSUANT TO

FED. R. EVID. 404(b) AND 807: Any party intending to introduce evidence at trial under

Federal Rules of Evidence 404(b) or 807 shall file a notice of such intent no later than fourteen

(14) days prior to trial. Any response to such notices shall be filed no later than seven (7) days

after the notice is filed.

         15.     OTHER PRETRIAL MOTIONS: All other pretrial motions by any party,

including motions in limine and challenges under Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993), shall be filed no later than fourteen (14) days prior to trial.

Responses shall be filed no later than seven (7) days after the motion or challenge is filed.

         16.     JOINT STATUS REPORT: The parties shall file a joint status report as to the

status of the case and their readiness to proceed to trial no later than fourteen (14) days prior to

trial.

         17.        PLEA AGREEMENTS: Absent exceptional circumstances, a plea agreement

DISCOVERY ORDER
2:20-cr-00165-ABJ                              Page 7 of 9
must be entered into between the parties and filed with the Court no later than seven (7) days

prior to trial. The Court reserves the right to deny any downward adjustment for acceptance of

responsibility at sentencing if the defendant enters into a plea agreement less than seven (7) days

before trial. See U.S.S.G. §3E1.1 and Note 6 (noting that timeliness of the defendant's

acceptance of responsibility is a consideration in allowing a downward adjustment at

sentencing).

        18.       PROPOSED JURY INSTRUCTIONS, VERDICT FORMS, AND VOIR

DIRE QUESTIONS: Under Local Criminal Rule 30.1, the parties are required to file their

proposed voir dire questions, proposed jury instructions, and proposed verdict forms no later

than seven (7) days prior to trial.

        19.       STIPULATIONS: In an effort to expedite trial and at least five (5) days prior to

trial, the parties shall make a good faith effort to stipulate to evidentiary issues (e.g., the

admission of exhibits, chain of custody, foundation, etc.) as well as factual and legal issues.

        20.       WITNESS AND EXHIBIT LISTS: Under Local Criminal Rule 23.1, the

parties shall provide a written list of all anticipated witnesses and a written list of all anticipated

exhibits to the trial judge, the courtroom deputy, and the court reporter no later than the

beginning of trial.

        21.       USE OF JURY EVIDENCE RECORDING SYSTEM (JERS): The Court

uses the Jury Evidence Recording System (JERS) for the electronic submission of exhibits to the

jury. It allows the jurors to review most evidence (documents, photographs, and videos) on a

large flat panel television screen during deliberations. The parties shall provide their trial

exhibits in electronic format on a USB drive, DVD, or CD to the Office of the Clerk of Court no

later than five (5) days prior to trial. Counsel is required to provide their exhibits in the

following electronic file formats:
              •     Documents and Photographs: .pdf, .jpg, .bmp, .tif., or .gif

              •     Video/Audio Recordings: .avi, .wmv, .mpg, .mp3, .mp4, .wma, or .wav



DISCOVERY ORDER
2:20-cr-00165-ABJ                               Page 8 of 9
Individual files should not exceed 500MB. If possible, exhibits approaching or exceeding this

size limit should be separated into multiple files. PARTIES MAY OBTAIN ADDITIONAL

INFORMATION REGARDING THE SUBMISSION OF ELECTRONIC EXHIBITS BY

CONTACTING THE CLERK’S OFFICE.

       22. NO MATERIALS PRODUCED PURSUANT TO THIS ORDER ARE TO BE

COPIED, PHOTOGRAPHED OR REPRODUCED BY PAPER, ELECTRONIC OR ANY

OTHER MEANS, WITHOUT PRIOR ORDER OF THIS COURT.


        Dated this 28th day of September, 2020.




                                                          Teresa M. McKee
                                                          United States Magistrate Judge




DISCOVERY ORDER
2:20-cr-00165-ABJ                           Page 9 of 9
